Herbert, J.,
dissenting. I do not agree that App. E. 4(B) abridges, enlarges or modifies any “substantive right,” as that term is used in Section 5(B) of Article IV of the Constitution of Ohio. More particularly, the provisions of E. C. 2945.68 do not create, define or regulate the rights of any partv. See Krause v. State (1972), 31 Ohio St. 2d 132, 145.
The prosecutional appeals concerned in R. C. 2945.-67 through R. C. 2945.70 are not adversary, in the accepted constitutional sense, and R. C. 2945.68 merely establishes a procedure to be followed in such cases. These sections do represent a legislative effort to describe certain procedural *212“rights,” which purport to pertain to the Courts of Appeals and the Supreme Court. The statutes provide for those courts to sift through the questions presented by the bill of exceptions and decide whether a decision should be rendered thereon. I find no substantive right of any party affected by a provision for this procedure.
Following publication of the opinion in State v. Collins (1970), 24 Ohio St. 2d 107, 265 N. E. 2d 261, it became the settled public policy of this state to favor properly regulated prosecutional appeals from the sustaining of motions to suppress evidence in criminal cases. This is demonstrated not only by the opinion in Collins, but by the subsequent amendment to R. C. 2945.70 (134 Ohio Laws 1995, 1996), and the promulgation of App. R. 4(B), Crim. R. 12(J) and Juv. R. 22(F). These rules have all been presented to, and accepted by, the General Assembly. Long prior to that, however, a basic policy favoring delineated pre-jeopardy state appeals had become firmly established. R. C. 2945.70.
It seems settled that the November 7, 1944, amendment to what is now Section 3 of Article IV of the Constitution of Ohio empowered the General Assembly to change the appellate jurisdiction of the Courts of Appeals. Youngstown Municipal Ry. Co. v. Youngstown (1946), 147 Ohio St. 221, 70 N. E. 2d 649; State v. Collins (supra), at page 108. The vehicle traditionally employed by that body in working such changes has been that of statutory enactment. However, the 1968 adoption of the Modern Courts Amendment (132 Ohio Laws 42) provides interesting speculation concerning whether another mode of change has become constitutionally available, viz, rules which have survived legislative perusal.
Under App. R. 4(A), the time for filing a notice of appeal in civil cases is 30 days. Under R. C. 2505.07, it is 20 days. Is the majority prepared to strike down the new time limit in App. R. 4(Á) as an unconstitutional enlargement of the substantive right of civil appeal? And what of the myriad of other alterations from statutory filing *213times which abound in the countless other rules adopted since 1969?
The question presented by this appeal was long and laboriously discussed, and finally settled by this court and its advisors when the Appellate Rules were first drafted and promulgated. The Q-eneral Assembly reviewed the rules and found no fault with the provision at bar.
We should reverse this cause, thereby giving credence to App. R. 4(B) and the modern philosophy upon which all of the new rules are founded. Otherwise, we risk an inexorable retreat to anachronism.